DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim recites the word “massage” which appears to be a misspelling of message.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…establishing, based on said measuring, a horizontal position offset to the position of the hatch opening” is unclear. It is not known what the horizontal position offset is being applied to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matye et al. (US 5881780 A) in view of Borkowski (US 20190061623 A1).

Concerning claim 1, Matye et al. (hereinafter Matye) teaches a bulk loading system for delivering bulk material to a storage compartment of a bulk transport vehicle through a hatch opening, the bulk loading system comprising:
fig. 1: movable support 28; col. 5, ll. 58-60);
a loading spout assembly supported by said spout support and adapted to move in two vertical directions of movement (fig. 1: loading support 24; col. 9, ll. 1-14);
a camera coupled to said spout support (fig. 4: scanning devices 40 and/or 42);
 a programmable logic controller (PLC) communicatively coupled to said spout support, loading spout assembly and camera (fig. 3: controller 78), and configured to actuate (a) said spout support for centering over the hatch opening of the storage compartment (fig. 8A: 93-98) and (ii) said loading spout assembly for filling the storage compartment with the bulk material (fig. 8A: 93-98). Matye further teaches using cameras to determine the location of a respective openings and to determine its center (col. 7, ll. 24-29). Not explicitly taught is the camera capturing and analyzing a plurality of images in real-time.
In the same field of endeavor, Borkowski teaches loading bulk material onto transport vehicles, wherein cameras are used for capturing and analyzing a plurality of images in real-time (¶0029). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matye and Borkowski and use the cameras to capture and analyze a plurality of images. Such a modification would improve the Matye system by allowing it to continuously monitor any change in the positions of the transport vehicle and the loading space (Borkowski, ¶0029). 
	
Concerning claim 2, Matye in view of Borkowski teaches the system of claim 1, further comprising an interface, wherein said interface is configured to display a signal or a message Matye, col. 9, ll. 19-27: graphical interface terminal).

Concerning claim 3, Matye in view of Borkowski further teaches the system of claim 1, wherein said camera extends downwardly at an angle from said spout support and is aimed towards said loading spout assembly (Borkowski, ¶0060: the camera is mounted to pivot in a controllable fashion in order to provide the system with different types of information).

Concerning claim 4, Matye in view of Borkowski further teaches the system of claim 1, wherein said camera, in response to an input received from said PLC, is configured to analyze the plurality of images captured by said camera for identifying when the hatch opening of the storage compartment moves within a predetermined range of reach of said spout support (Borkowski, ¶0052; ¶0085).

Concerning claim 5, Matye in view of Borkowski further teaches the system of claim 1, wherein said camera and PLC are configured to cooperate for analyzing and determining, respectively, that the hatch opening is no longer moving, and wherein said PLC estimates, based on the determining, a horizontal direction of movement of said spout support (col. 8, ll. 28-49).

Concerning claim 6, Matye in view of Borkowski further teaches the system of claim 1, wherein said camera is configured to (i) locate and track the hatch opening by capturing and analyzing a real-time video imaging (Matye, fig. 8A: 91A-95; Borkowski, ¶0029) and (ii) dynamically transmit to said PLC a positioning of the hatch opening (Matye, fig. 8A: 93-97), Borkowski, ¶0029).

Concerning claim 7, Matye in view of Borkowski further teaches the system of claim 1, wherein said PLC is configured to dynamically receive the real-time video imaging (Matye, fig. 4: scanning devices 40 and/or 42; Borkowski, ¶0029), determine that the positioning of the hatch opening remains unchanged for a predetermined period of time (col. 11, ll. 13-19), and, based on the determination, actuate said spout support in a horizontal direction of movement (col. 11, ll. 13-19: loading sequence).

Concerning claim 9, Matye in view of Borkowski teaches the system of claim 1, further comprising:
a light mounted onto a bottom side of said spout support and aimed at the storage compartment (Matye, fig. 1: lights 79); and
a sensor for measuring a height of the storage compartment (Borkowski, ¶0032: a photonic mixer device camera can be used to measure distances).

Concerning claim 10, Matye in view of Borkowski teaches the system of claim 1, wherein said PLC is configured to send an output to said camera and receive an input from said camera, the output comprising a trigger signal or a test identification number (Matye, col. 7, ll. 14-23), and the input comprising at least one of: a speed of the vehicle, a direction of the vehicle, a direction of movement of said spout support, and brightness level (Matye, col. 7, ll. 36-40).

Claims 8, 11-13, 15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matye et al. (US 5881780 A) in view of Borkowski (US 20190061623 A1), further in view of Nakao et al. (US 5642434 A).

Concerning claim 8, Matye in view of Borkowski teaches the system of claim 1. Not explicitly taught is the system, wherein said camera comprises an object recognition tool for measuring a surface area of the hatch opening and software for analyzing the plurality of images in real-time.
Nakao et al. (hereinafter Nakao) teaches a method for shape detection, wherein image information of an object is used to detect a specified shape (corresponding to the hatch opening) (col. 1, ll. 5-7; col. 7, ll. 8 - 57). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matye, Borkowski and Nakao in order to incorporate object recognition into the camera software. The shape detection (i.e., object recognition capability) taught by Nakao would provide a method to detect a shape correctly even if an image of an object includes some portions having considerable density variation in addition to the to-be-detected object (col. 1, ll. 59-64).

Concerning claim 11, Matye teaches a method for delivering bulk material to a storage compartment of a bulk transport vehicle through a hatch opening, the method comprising the steps of:
providing a camera, the camera being communicatively coupled to a programmable logic controller (PLC) (fig. 4: scanning devices 40 and/or 42; col. 8, ll. 1-5);
col. 7, ll. 24-34);
transmitting the current position from the camera to the PLC (col. 8, ll. 15-19); and
in response to said transmitting, aligning a loading spout assembly over the hatch opening (col. 8, 55-67). ). Mayte further teaches using cameras to determine the location of a respective openings and to determine its center (col. 7, ll. 24-29). Not explicitly taught is capturing by the camera a plurality of images of the storage compartment.
In the same field of endeavor, Borkowski teaches loading bulk material onto transport vehicles, wherein cameras are used for capturing and analyzing a plurality of images in real-time (¶0029). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matye and Borkowski and use the cameras to capture and analyze a plurality of images. Such a modification would improve the Matye system by allowing it to continuously monitor any change in the positions of the transport vehicle and the loading space (Borkowski, ¶0029). Mayte and Borkowski fail to explicitly teach a camera with a software and object recognition capability.
Nakao et al. (hereinafter Nakao) teaches a method for shape detection, wherein image information of an object is used to detect a specified shape (col. 1, ll. 5-7). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matye, Borkowski and Nakao in order to incorporate object recognition into the camera software. The shape detection (i.e., object recognition capability) taught by Nakao would provide a method to detect a shape correctly even col. 1, ll. 59-64).

Concerning claim 12, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11, wherein the camera is coupled to a movable positioner frame supporting the loading spout assembly (Matye, fig. 1: loading support 24 & movable support 28; col. 5, ll. 58-60), and wherein the camera extends downwardly from the positioner frame and is aimed towards the loading spout assembly (Borkowski, ¶0060: the camera is mounted to pivot in a controllable fashion in order to provide the system with different types of information).

Concerning claim 13, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11, further comprising calibrating the camera with respect to at least two opposite ends of a reach zone of the positioner frame, wherein the at least two opposite ends comprise a home position and an initial hatch opening position of the positioner frame (col. 9, ll. 37-50: home position and hole opening).

Concerning claim 15, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11, further comprising guiding the vehicle based on said calibrating by providing an interface for displaying a signal or a massage, received from the PLC, to a driver of the vehicle (Matye, col. 9, ll. 19-27: graphical interface terminal).

Concerning claim 18, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11, receiving, by the PLC, the position of the hatch opening (col. 11, ll. 3-13);
col. 11, ll. 13-19); and
in response to said detecting, moving the loading spout assembly to a drop position (col. 11, ll. 13-19: loading sequence).

Concerning claim 20, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11, further comprising:
providing a sensor for measuring a height of the storage compartment (Matye, fig. 4: scanning devices 40 and/or 42; Borkowski, ¶0032: a photonic mixer device camera can be used to measure distances); and
establishing, based on said measuring, a horizontal position offset to the position of the hatch opening (col. 8, ll. 44-67 & fig. 6E).

Concerning claim 21, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11, further comprising providing lighting mounted to a movable positioner frame for providing an even illumination of a top surface of the storage compartment (Matye, fig. 1: lights 79).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matye et al. (US 5881780 A) in view of Borkowski (US 20190061623 A1), further in view of Nakao et al. (US 5642434 A) and in further view of Shin (US 20150360877 A1).

Concerning claim 19, Matye in view of Borkowski, further in view of Nakao teaches the method of claim 11. Not explicitly taught is the method, further comprising validating that the hatch opening has been correctly identified based on a table of expected values for a surface area and a width of the hatch hole.
Shin teaches a method for loading parcel, wherein object recognition is used to identify an object of interest (¶0056). The Shin system further calculates measurements of the recognized object and compares them to reference values for conformation (¶¶0056-0058). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shin an validate that the hatch opening has been correctly identified by comparing calculated measurements to previously defined expected values. Such a modification would reduce false positive measurements.

Allowable Subject Matter
Claims 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/            Primary Examiner, Art Unit 2425